Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/31/2017.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brodie et al. (US 4,075,047) taken in view of Colby et al. (WO 2015/047340).
	This rejection is maintained for the same reasons set forth in the last office action. 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Colby (US 2012/0103485) taken in view of Brodie et al. (US 4,075,047) alone or optionally further in view of Colby et al. (WO 2015/047340).
	This rejection is maintained for the same reasons set forth in the last office action.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over [Brodie et al. (US 4,075,047) taken in view of Colby et al. (WO-2015/047340)] or [Colby (US 2012/0103485) taken in view of Brodie et al. (US 4,075,047) alone or optionally further in view of Colby et al. (WO 2015/047340)], as applied to claims 1-7 above and further in view of the Goodyear “Commercial Truck Retreads” brochure as applied in the last office action.
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive as regards the prior art rejections.  The previous 35 USC 112 rejection has however been withdrawn in light of applicant’s response.
	As to the prior art rejections, applicant has argued that the Colby ‘340 teachings require the use of a channel network on the tread bottom face and therefore the examiner is impermissibly picking and choosing from the teachings of Colby ‘340 to only select the groove/increased skid depth teachings while excluding the channel network that is argued is required to enable the tread to extent into the grooves hollows 104A.  This argument has been carefully considered but is unpersuasive.  As noted in the last office action, Colby ‘340 teaches that retreading using a casing that has plural casing grooves remaining/provided that match locations of the new precured tread grooves has many advantages including requiring up to 40% less material removal from the casing (with consequent reduced buffing costs) and reduced amounts of new tread rubber needed by effectively reusing the original tread rubber in lieu of new precured tread rubber.  These advantages would guide and strongly motivate the artisan to modify a retreading process such as in Brodie to leave/provide casing grooves aligned with the overlaying precured tread grooves as a way to thereby predictably increase the effective skid depth while at the same time reducing the amount of tread material that needs to be removed as well as the amount of material that is required for the new tread (e.g. page 10, 2nd full paragraph).  
	As to the network of channels, Colby ‘340 describes that a network of channels “may be incorporated” (emphasis added) along the bottom or back side of the precured tread (page 3, lines 14-15), the provision of such channels being described as a known way to enable curing of may be provided (as in US 4,934,426), which would allow curing without use of an envelope, but that also more conventional curing with a tire envelope/membrane assembly under vacuum is contemplated and may also be adopted if desired.  As such, it is still submitted that it is not clear that the channels must be provided in all embodiments in Colby ‘340.  Further, as previously noted, Colby ‘340 suggests that the channels, as well as the opening to pull vacuum, enable retreading without an envelope and thereby eliminate “peaking in the groove bottoms” in the undertread (e.g. page 10, 2nd full paragraph of Colby ‘340), and Brodie et al. suggests alternative manners of achieving essentially the same end result, namely particular ways to ensure that adequate pressure is maintained in the grooves to assure that distortions such as outward distortions of the undertread portions of the tread strip (illustrated as humps “132” in fig. 3 and consistent with peaking in the groove bottoms as described by Colby ‘340) are prevented.  As such, the advantages of leaving/providing casing grooves in a retreading process would guide and 
	As to the rejection based on Colby ‘485, applicant argues that Colby ‘485 does not have a flat backed tread, it being suggested that fig. 3 is a cross-section of fig. 5 which has a webbed tread band.  These arguments have been carefully considered but are unpersuasive.  Again, Colby (‘485) expressly describes that both embodiments with a solid/closed tread back face and embodiments with a webbed arrangement are contemplated and applicant is ignoring the presence of these express teachings of an embodiment with a solid/closed tread back face.  In particular, Colby ‘485 states “[t]he back face of the tread band may be solid or in particular embodiments, the groove bottoms may be molded, extruded or otherwise formed in a webbed arrangement” (paragraph [0027]; emphasis added) and “[t]he tread band includes grooves 21 having a top 23 open to the front face 22 of the tread band 20 and a bottom 24, which may be formed either in a closed arrangement 26 or, in embodiments that include a webbed tread band, a combination of a closed arrangement 26 and an open arrangement 27” (paragraph [0029]; emphasis added).  Further, Fig. 3, is described as a cross-section of a tread band having “a tread groove bottom closed to the back face of the tread band” (paragraph [0028]).  It is therefore clear that both webbed and solid/closed tread embodiments are contemplated and applicant has not convincingly argued or shown otherwise, the arguments referring to various descriptions of the webbed arrangement embodiments in no way showing that the other solid/closed/non-webbed embodiments are not also contemplated.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220.  The examiner can normally be reached on Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        

G. Knable
January 16, 2021